DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krestyannikov et al. (USPN 2019/0045162 A1).

As to claim 1, Krestyannikov teaches a method of improving a color uniformity of a display, the method comprising: 

performing a global white balance to the plurality of images to obtain a plurality of normalized images each corresponding to one the plurality of color channels (see at least [0048], [0071] “different color channels of the input image are corrected with the white balancing gains", "likelihoods for each illuminant then may be normalized so that all of the likelihoods for an image are proportional to the total and add up to 1"); and 
performing a local white balance to the plurality of normalized images to obtain a plurality of correction matrices each corresponding to one of the plurality of color channels, wherein performing the local white balance includes (see,[0073]; [0189]; 
defining a set of weighting factors based on a figure of merit (see at least [0058], [0072]-"LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images", "the AWB may use the CCT determined by using the likelihoods to reduce the range of a search for the white point CCT. By yet another option, the LSC unit could treat the likelihoods as initial likelihoods to modify or replace a probability CCT (PCCT) , which is then used to form AWB-corrected HSV-space errors and confidence values to form the composite LSC table"); 
computing a plurality of weighted images based on the plurality of normalized images and the set of weighting factors (see at least [0071]-[0072] "LSC unit may use the likelihoods to 
computing the plurality of correction matrices based on the plurality of weighted images (see at least [0126]-[0128] "process 1100 may include “determine a color conversion matrix by using the likelihoods”". “color correction matrix transforms the camera output from sensor specific color space to target color space, which in most cases is standard (sRGB) color space to obtain consistent and sensor independent outputs results. Accurate color conversion matrices (CCMs) are usually optimally predetermined for different light sources, and are further dynamically selected in the imaging device based on the current output from AWB algorithm", "the resulting CCM is calculated as a weighted average of color correction matrices pre-calculated for known light sources").
However, Krestyannikov fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Krestyannikov because Krestyannikov expressly teaches combining elements from various embodiments (see at least [0183] “While certain features set forth herein have been described with reference to various implementations, this description is not intended to be construed in a limiting sense. Hence, various modifications of the implementations described herein, as well as other implementations, which are apparent to persons skilled in the art to which the present disclosure pertains are deemed to lie within the spirit and scope of the present disclosure.” And [0195] “The above examples may include specific combination of features. However, the above examples are not limited in this regard  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 9, Krestyannikov teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (see at least [0181]-[0182]“instructions stored on a machine-readable medium which represents various logic within the processor"), cause the one or more processors to perform operations comprising: 
capturing a plurality of images of a display of a display device using an image capture device, wherein the plurality of images are captured in a color space, and wherein each of the plurality of images corresponds to one of a plurality of color channels (see at least [0048], [0065] “color channels of the input image", “obtaining data of an entire image or data of a smaller division of the image”, “in the RGB color space"); 
performing a global white balance to the plurality of images to obtain a plurality of normalized images each corresponding to one the plurality of color channels (see at least [0048], [0071] “different color channels of the input image are corrected with the white 
performing a local white balance to the plurality of normalized images to obtain a plurality of correction matrices each corresponding to one of the plurality of color channels, wherein performing the local white balance includes: 
defining a set of weighting factors based on a figure of merit (see at least [0058], [0072]-"LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images", "the AWB may use the CCT determined by using the likelihoods to reduce the range of a search for the white point CCT. By yet another option, the LSC unit could treat the likelihoods as initial likelihoods to modify or replace a probability CCT (PCCT) , which is then used to form AWB-corrected HSV-space errors and confidence values to form the composite LSC table"); 
computing a plurality of weighted images based on the plurality of normalized images and the set of weighting factors (see at least [0071]-[0072] "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts
in the reconstructed images"); and 
computing the plurality of correction matrices based on the plurality of weighted images (see at least [0126]-[0128] "process 1100 may include “determine a color conversion matrix by using the likelihoods”". “color correction matrix transforms the camera output from sensor specific color space to target color space, which in most cases is standard (sRGB) color space to obtain consistent and sensor independent outputs results. Accurate color conversion matrices 
However, Krestyannikov fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Krestyannikov because Krestyannikov expressly teaches combining elements from various embodiments (see at least [0183] “While certain features set forth herein have been described with reference to various implementations, this description is not intended to be construed in a limiting sense. Hence, various modifications of the implementations described herein, as well as other implementations, which are apparent to persons skilled in the art to which the present disclosure pertains are deemed to lie within the spirit and scope of the present disclosure.” And [0195] “The above examples may include specific combination of features. However, the above examples are not limited in this regard and, in various implementations, the above examples may include undertaking only a subset of such features, undertaking a different order of such features, undertaking a different combination of such features, and/or undertaking additional features than those features explicitly listed. For example, all features described with respect to any example methods herein may be implemented with respect to any example apparatus, example systems, and/or example articles, and vice versa.”). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled 

As to claim 17, Krestyannikov teaches a system comprising: 
one or more processors; and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors (see at least [0181]-[0182]“instructions stored on a machine-readable medium which represents various logic within the processor"), cause the one or more processors to perform operations comprising: 
capturing a plurality of images of a display of a display device using an image capture device, wherein the plurality of images are captured in a color space (see at least [0048], [0065] “color channels of the input image", “obtaining data of an entire image or data of a smaller division of the image”, “in the RGB color space"), and 
wherein each of the plurality of images corresponds to one of a plurality of color channels (see at least [0048], [0065] “color channels of the input image", “obtaining data of an entire image or data of a smaller division of the image”, “in the RGB color space"); 
performing a global white balance to the plurality of images to obtain a plurality of normalized images each corresponding to one the plurality of color channels (see at least [0048], [0071] “different color channels of the input image are corrected with the white balancing gains", "likelihoods for each illuminant then may be normalized so that all of the likelihoods for an image are proportional to the total and add up to 1"); and 

defining a set of weighting factors based on a figure of merit (see at least [0058], [0072]-"LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts in the reconstructed images", "the AWB may use the CCT determined by using the likelihoods to reduce the range of a search for the white point CCT. By yet another option, the LSC unit could treat the likelihoods as initial likelihoods to modify or replace a probability CCT (PCCT) , which is then used to form AWB-corrected HSV-space errors and confidence values to form the composite LSC table"); 
computing a plurality of weighted images based on the plurality of normalized images and the set of weighting factors (see at least [0071]-[0072] "LSC unit may use the likelihoods to find a weighted average final or composite LSC table to be used to correct the color shading artefacts
in the reconstructed images"); and 
computing the plurality of correction matrices based on the plurality of weighted images (see at least [0126]-[0128] "process 1100 may include “determine a color conversion matrix by using the likelihoods”". “color correction matrix transforms the camera output from sensor specific color space to target color space, which in most cases is standard (sRGB) color space to obtain consistent and sensor independent outputs results. Accurate color conversion matrices (CCMs) are usually optimally predetermined for different light sources, and are further dynamically selected in the imaging device based on the current output from AWB algorithm", 
However, Krestyannikov fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Krestyannikov because Krestyannikov expressly teaches combining elements from various embodiments (see at least [0183] “While certain features set forth herein have been described with reference to various implementations, this description is not intended to be construed in a limiting sense. Hence, various modifications of the implementations described herein, as well as other implementations, which are apparent to persons skilled in the art to which the present disclosure pertains are deemed to lie within the spirit and scope of the present disclosure.” And [0195] “The above examples may include specific combination of features. However, the above examples are not limited in this regard and, in various implementations, the above examples may include undertaking only a subset of such features, undertaking a different order of such features, undertaking a different combination of such features, and/or undertaking additional features than those features explicitly listed. For example, all features described with respect to any example methods herein may be implemented with respect to any example apparatus, example systems, and/or example articles, and vice versa.”). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.



As to claim 3, Krestyannikov teaches the method of claim 1 (see above rejection), wherein the figure of merit is at least one of: an electrical power consumption; a color error; or a minimum bit-depth (see at least [0072], [0111]-[0113] "color error").

As to claim 4, Krestyannikov teaches the method of claim 1 (see above rejection), wherein defining the set of weighting factors based on the figure of merit includes: minimizing the figure of merit by varying the set of weighting factors; and determining the set of weighting factors at which the figure of merit is minimized (see at least [0072], [0090], [0111]-[0115], [0130]).

As to claim 5, Krestyannikov teaches the method of claim 1 (see above rejection), wherein the color space is one of: a CIELUV color space; a CIEXYZ color space; or a sRGB color space (see at least [0043], [0127] “standard color spaces such as IEC sRGB”).

As to claim 6, Krestyannikov teaches the method of claim 1 (see above rejection), wherein performing the global white balance to the plurality of images includes: determining target illuminance values in the color space based on a target white point, wherein the plurality 

As to claim 7, Krestyannikov teaches the method of claim 6 (see above rejection), wherein the plurality of correction matrices are computed further based on the target illuminance values (see at least [0126]-[0128]).

As to claim 10, Krestyannikov teaches the non-transitory computer-readable medium of claim 9 (see above rejection), wherein the operations further comprise: applying the plurality of correction matrices to the display device (see at least [0126]-[0128], [0189]-[0190]).

As to claim 11, Krestyannikov teaches the non-transitory computer-readable medium of claim 9 (see above rejection), wherein the figure of merit is at least one of: an electrical power consumption; a color error; or a minimum bit-depth (see at least [0072], [0111]-[0113] "color error").

As to claim 12, Krestyannikov teaches the non-transitory computer-readable medium of claim 9 (see above rejection), wherein defining the set of weighting factors based on the figure of merit includes: minimizing the figure of merit by varying the set of weighting factors; and determining the set of weighting factors at which the figure of merit is minimized (see at least [0072], [0090], [0111]-[0115], [0130]).



As to claim 14, Krestyannikov teaches the non-transitory computer-readable medium of claim 9 (see above rejection), wherein performing the global white balance to the plurality of images includes: determining target illuminance values in the color space based on a target white point, wherein the plurality of normalized images are computed based on the target illuminance values (see at least [0043]-[0044], [0050], [0071]-[0072]).

As to claim 15, Krestyannikov teaches the non-transitory computer-readable medium of claim 14 (see above rejection), wherein the plurality of correction matrices are computed further based on the target illuminance values (see at least [0126]-[0128]).

As to claim 18, Krestyannikov teaches the system of claim 17 (see above rejection), wherein the operations further comprise: applying the plurality of correction matrices to the display device (see at least [0126]-[0128], [0189]-[0190]).

As to claim 19, Krestyannikov teaches the system of claim 17 (see above rejection), wherein the figure of merit is at least one of: an electrical power consumption; a color error; or a minimum bit-depth (see at least [0072], [0111]-[0113] "color error").

As to claim 20, Krestyannikov teaches the system of claim 17 (see above rejection), wherein defining the set of weighting factors based on the figure of merit includes: minimizing the figure of merit by varying the set of weighting factors; and determining the set of weighting factors at which the figure of merit is minimized (see at least [0072], [0090], [0111]-[0115], [0130]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krestyannikov et al. (USPN 2019/0045163 A1) in view of Edwin et al. (USPN 2019/0226830 A1).

As to claim 8, Krestyannikov teaches the method of claim 1 (see above rejection), wherein the display is a display (see at least [0043], [0157], [0167]).
Krestyannikov does not directly teach a diffractive waveguide display.
Edwin teaches a diffractive waveguide display (see at least [0059], [0121]-[0122] “extracted beam of light is outputted by the waveguide at locations at which the light propagating in the wave guide strikes a light redirecting element. The light extracting optical elements (460, 462, 464, 466, 468 may, for example, be reflective and/or diffractive optical features"). 
It would have been obvious to one of ordinary skill in the art to utilize diffractive waveguide as taught by Edwin in order to provide a system, article, and method to perform light source estimation for image processing as taught by Krestyannikov capable of improved and more accurate display of images on mixed reality systems. Both Krestyannikov and Edwin 

As to claim 16, Krestyannikov teaches the non-transitory computer-readable medium of claim 9 (see above rejection), wherein the display is a display (see at least [0043], [0157], [0167]).
Krestyannikov does not directly teach a diffractive waveguide display.
Edwin teaches a diffractive waveguide display (see at least [0059], [0121]-[0122] “extracted beam of light is outputted by the waveguide at locations at which the light propagating in the wave guide strikes a light redirecting element. The light extracting optical elements (460, 462, 464, 466, 468 may, for example, be reflective and/or diffractive optical features"). 
It would have been obvious to one of ordinary skill in the art to utilize diffractive waveguide as taught by Edwin in order to provide a system, article, and method to perform light source estimation for image processing as taught by Krestyannikov capable of improved and more accurate display of images on mixed reality systems. Both Krestyannikov and Edwin are directed to systems and methods for color image processing in conjunction with color uniformity determination and mixed reality applications.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        3/8/22
		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623